DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 27, 2022 has been entered.
Claims 1-14, 16-18, 21 and 22 are pending, claims 15, 19, 20, 23 and 24 having been cancelled.

Claim Objections
The objection to claim 9 is withdrawn based on Applicant’s amendments to the claim.

Claim Rejections - 35 USC § 112
The rejection of claims 13, 14, 16-18 and 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, in the previous Office Action are withdrawn based on Applicant’s amendments to the claims; however, new 112 rejections are made as discussed below.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 16-18, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a controller configured to control the operation of the spray system wherein each spray nozzle is individually movable to vary the spray coverage…”  As written, it is unclear whether the controller is configured to control the operation of the spray system to vary the spray coverage (so that the controller configured to vary the spray coverage is a structural component) or whether each spray nozzle is individually movable to vary the spray coverage (where the varying the spray coverage is an intended use of each spray nozzle).  For purposes of examination and in order to promote compact prosecution, claim 1 will be interpreted as the controller is configured to control the operation of the spray system to vary the spray coverage…  Appropriate correction is required.
Claims 2-12 and 21 are rejected for depending on rejected claim 1.
Claim 2 recites “each of the plurality of spray nozzles … are moved to vary the amount of travel of the spray pattern…” It is unclear whether the controller is configured to control the operation of the spray pattern to perform said movement or if said movement is an intended use.  Appropriate correction is required.
Claim 3 recites “the spray geometry … is varied individually.” It is unclear whether the controller is configured to control the operation of the variation of the spray geometry or if said variation is an intended use.  Appropriate correction is required.
Claim 4 recites “at least one spray nozzle … is moved …” It is unclear whether the controller is configured to control the operation of the spray nozzle to perform said movement or if said movement is an intended use.  Appropriate correction is required.
Claim 5 recites “at least one spray nozzle … is moved …” It is unclear whether the controller is configured to control the operation of the spray nozzle to perform said movement or if said movement is an intended use.  Appropriate correction is required.
Claim 6 recites “the pressure of the fluid  is … adjusted based on the varying distance…” It is unclear whether the controller is configured to control the pressure of the fluid to perform said adjustment or if said adjustment is an intended use.  Appropriate correction is required.
Claim 7 is rejected for depending on rejected claim 6.
Claim 8 recites “the plurality of spray nozzles … are each moved …” It is unclear whether the controller is configured to control the operation of the plurality of spray nozzles to perform said movement or if said movement is an intended use.  Appropriate correction is required.
Claim 9 recites “the plurality of spray nozzles … are moved …” It is unclear whether the controller is configured to control the operation of the plurality of spray nozzles to perform said movement or if said movement is an intended use.  Appropriate correction is required.
Claim 10 recites “the plurality of spray nozzles are oscillated … and the predetermined angle is varied … It is unclear whether the controller is configured to control the operation of the plurality of spray nozzles to perform said oscillation and varying or if said oscillation and varying is an intended use.  Appropriate correction is required.
Claim 13 recites “a controller configured to control the operation of the spray system, wherein the plurality of spray nozzles are movable to vary the spray pattern … to substantially maintain the speed…”  As written, it is unclear whether the controller is configured to control the operation of the spray system to vary the spray pattern to substantially maintain the speed (so that the controller configured to vary the spray pattern is a structural component) or whether each spray nozzle is individually movable to vary the spray pattern (where the varying the spray pattern is an intended use of the plurality of spray nozzles).  For purposes of examination and in order to promote compact prosecution, claim 13 will be interpreted as the controller is configured to control the operation of the spray system to vary the spray pattern…  Appropriate correction is required.
Claims 14, 16-18 and 22 are rejected for depending on rejected claim 13.
Claim 14 recites “the pressure of the spray from the plurality of spray nozzles … is varied to substantially maintain the impact force…” It is unclear whether the controller is configured to control the operation of the pressure of the plurality of spray nozzles to perform said varying to substantially maintain impact force or if said varying is an intended use.  Appropriate correction is required.
Claim 21 recites “the plurality of spray nozzles are independently oscillated…” It is unclear whether the controller is configured to control the operation of the plurality of spray nozzles to perform said oscillating or if said oscillating is an intended use.  Appropriate correction is required.
Claim 22 recites “the spray pattern of each nozzle is varied …” It is unclear whether the controller is configured to control the spray pattern of each nozzle to perform said varying or if said varying is an intended use.  Appropriate correction is required.
For purposes of examination and in order to promote compact prosecution, the claims above will be interpreted as the controller is configured to control the operation of the spray system to perform the recited action.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 11, 12 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,502,765 to CHASE in view of U.S. Patent No. 3,391,701 to Richardson et al. and US 2008/0223405 to Allaire. 
As to claim 1, Chase teaches a fluid spray system (col 3 ln 28-51) comprising: a plurality of spray nozzles spaced apart on a bar fixed in position in relation to an adjacent surface that moves relatively laterally to the at least one spray nozzle (see, e.g., Fig. 4A; col 2 ln 43-54 and col. 5, lines 42-62), and wherein the distance of the adjacent moving surface from the plurality of spray nozzles varies as the surface moves, the plurality of spray nozzles producing a spray coverage of a fluid across the adjacent moving surface (col 2 ln 43-54 and col 4 ln 48-col 5 ln 3); at least one sensor that provides information on the varying distance of the plurality of nozzles from the moving surface (col 7, line 50 – col 8, line 19), and the plurality of spray nozzles fully capable of varying the spray coverage of each of the plurality of spray nozzles in real time as the adjacent surface moves relative to the at least one spray nozzle based on the information on the varying distance of the adjacent moving surface from the plurality of spray nozzles (col 6 ln 7-16 and col 7, line 50 – col 8, line 19).
Chase discloses that the nozzles are located on an upper portion of a gantry, but does not explicitly disclose that the nozzles are provided on a spray bar.  Use of a spray bar to supply water to nozzles on the spray bar in a car wash assembly is known in the art (see, e.g., Richardson col. 2, lines 17-20).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chase to use a spray bar to deliver water to the spray nozzles provided on the spray bar as disclosed by Richardson and the results would have been predictable (supply water to a plurality of nozzles in a car wash) (see MPEP 2143(I)(A) where combining prior art elements according to known methods to yield predictable results is prima facie obvious and since all of the prior art elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions).  Furthermore, it is noted that Richardson also discloses that the spray nozzles are spaced apart on the spray bar (see Richardson Fig. 1).
While the combination of Chase and Richardson does not explicitly disclose that the spray nozzles are each individually movable, it is known in the art to control the spray nozzles in a vehicle spray system individually (see Allaire Fig. 7 and paragraph [0064]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chase to control the nozzles individually as disclosed by Allaire and the results would have been predictable (better control of the washing apparatus as is known in the art).
Regarding the recitation “a controller configured to control the operation of the spray system wherein each spray nozzle is individually movable to vary the spray coverage of each of the plurality of spray nozzles in real time as the adjacent surface moves relative to the plurality of spray nozzles based on the information on the varying distance of the adjacent moving surface from the plurality of spray nozzles,” Chase discloses a controller configured to control the operation of the spray system to vary the  spray coverage of each of the plurality of spray nozzles in real time as the adjacent surface moves relative to the at least one spray nozzle based on the varying distance of the adjacent moving surface from the plurality of spray nozzles (see Chase col 6 ln 7-16 and col 7, line 50 – col 8, line 19).  Further, as discussed above, Allaire discloses that it is known in the art to control the spray nozzles in a vehicle spray system individually (see Allaire Fig. 7 and paragraph [0064]), and it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chase to control the nozzles individually as disclosed by Allaire and the results would have been predictable (better control of the washing apparatus as is known in the art).
As to claim 2, the combination of Chase, Richardson and Allaire teaches the system of claim 1.  Regarding the recitation “each of the plurality of spray nozzles produce a moving spray pattern that travels along the surface to provide the spray coverage,” said recitation is an inherent property of the spray because when the spray contacts the surface as disclosed by the combination of Chase, Richardson and Allaire, said spray will travel along the surface to provide the spray coverage.  In addition, each of the plurality of spray nozzles are fully capable of being moved to vary the amount of travel of the spray pattern from each spray nozzle independently based on the information on the varying distance of the surface.  Since Chase teaches the controller configured to vary the coverage of each of the plurality of spray nozzles based on the information on the varying distance of the surface and Allaire teaches individual control of the spray nozzles, said combination of Chase, Richardson and Allaire disclose that the controller will also move the spray nozzle to vary the amount of travel of the spray pattern from each spray nozzle independently based on the information on the varying distance of the surface (see Chase col 6 ln 7-36; col 7, line 50 – col 8, line 19; Allaire Fig. 7 and paragraph [0064]).
As to claim 3, the combination of Chase, Richardson and Allaire teaches the system of claim 1 and said system is fully capable of individually varying the spray geometry of fluid from each of the plurality of spray nozzles (see Chase col. 6, lines 18-36 disclosing that the spray geometry from the at least one nozzle is adjustable; Allaire Fig. 7 and paragraph [0064] disclosing controlling nozzles individually).
As to claim 4, the combination of Chase, Richardson and Allaire disclose that the plurality of spray nozzles are individually movable where it is further noted Chase teaches the spray system includes a sensor to measure the width of a surface being cleaned (col 6 ln 18-36; col 7, line 50 – col 8, line 19) and to vary the spray coverage of the plurality of spray nozzles based on the length and width of the surface (see Chase col 6 ln 7-16 and col 7, line 50 – col 8, line 19).
As to claim 5, the combination of Chase, Richardson and Allaire disclose that the plurality of spray nozzles are individually movable where it is further noted Chase teaches the spray system includes a sensor to measure the length of a surface being cleaned (col 6 ln 18-36; col 7, line 50 – col 8, line 19; col. 9, lines 50-68) and to vary the spray coverage of the plurality of spray nozzles based on the length and width of the surface (see Chase col 6 ln 7-16 and col 7, line 50 – col 8, line 19; col. 9, lines 50-68).
As to claim 11, the combination of Chase, Richardson and Allaire disclose that at least one of the plurality of spray nozzles are fully capable of being moved to produce different spray coverage than at least one other spray nozzle (see Allaire Fig. 7 and paragraph [0064] where the nozzles are individually movable and as such can produce a different spray coverage than another nozzle).
As to claim 12, the combination of Chase, Richardson and Allaire discloses that the plurality of spray nozzles are fully capable of being moved in a linear, a circular, oval, spiral or z shaped pattern movement (see Chase col. 6, lines 7-16 and 37-51).
As to claim 21, Richardson discloses that it is known in the art to oscillate nozzles (see Richardson col. 1, lines 27-32; col. 3, lines 11-21).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chase, Richardson and Allaire to include oscillatory motion as disclosed by Richardson in order to create an effective spraying action on the surface of the car (see Richardson col. 3, lines 15-21; see Allaire Fig. 7 and paragraph [0064] where the nozzles are individually movable).  Regarding the recitation of “independently oscillated over a predetermined variable angle in real time as the distance to the surface varies,” since said claim does not recite any adjustment to the oscillation, said claim is considered as met based on the cited prior art.

Claims 6 and 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,502,765 to CHASE in view of U.S. Patent No. 3,391,701 to Richardson et al. and US 2008/0223405 to Allaire as applied to claim 1 above, and further in view of JP2003-182537A to Nakayama (see machine translation). 
Chase, Richardson and Allaire are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 6, the combination of Chase, Richardson and Allaire does not explicitly disclose that the pressure of the fluid from the plurality of spray nozzles is variable. Jones discloses a similar vehicle fluid spray system wherein the pressure of the spray is variable (see Jones paragraph [0006]).  Nakayama discloses that it is known in the art at the time of the invention to vary the pressure of the sprayed fluid in real time dependent on the determined distance of the surface from the sprayer (see, e.g., Nakayama paragraphs [0004]-[0005], [0013]-[0014]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chase/Richardson/Allaire to include varying the pressure of the sprayed fluid in real time dependent on the determined distance of the surface from the sprayer as disclosed by Nakayama in order to eliminate the irregularity in the cleaning (see Nakayama paragraphs [0004]-[0005]).
As to claim 7, the combination of Chase, Richardson, Allaire and Nakayama discloses that the impact force of the fluid on the surface from each spray nozzle is varied to be substantially maintained as the distance to the surface varies (see Nakayama paragraph [0014] disclosing maintaining a set value of surface pressure of fluid to perform uniform processing without unevenness; Allaire Fig. 7 and paragraph [0064] disclosing individual control of nozzles).

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,502,765 to CHASE in view of U.S. Patent No. 3,391,701 to Richardson et al. and US 2008/0223405 to Allaire as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2002/0002989 to Jones. 
Chase, Richardson and Allaire are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 8, the combination of Chase, Richardson and Allaire teaches the system of claim 1.  CHASE teaches the controller controls the nozzle parameters based on the contour of the vehicle (col 8 ln 7-19) and Allaire discloses that the nozzles can be individually controlled (see Allaire Fig. 7 and paragraph [0064]). However, the combination of Chase, Richardson and Allaire does not teach the controlled is used to adjust the spray pattern of the at least one spray nozzle to be wider or narrower. It is known in the art to be beneficial to configure the nozzles of a fluid spray system to be capable of varying the geometry of the spray pattern or the pressure of the spray to control the impact force of the fluid on the surface, as taught by JONES ([0006], [0009], and [0031]). The control of the spray pattern and pressure of the nozzle would also control the width of spray from the nozzle on the surface.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the spray nozzles of the spray system taught by the combination of Chase, Richardson and Allaire to be nozzles that are capable of individually varying the geometry of the spray pattern or the pressure of the spray, as taught by JONES, with reasonable expectation of success to allow for the operator to have more control over the desired wash fluid and pressure.

Response to Arguments
Applicant's arguments filed April 27, 2022 have been fully considered but they are not persuasive with respect to claim 1 and its dependent claims.
Regarding Applicant’s arguments to claim 1, Chase discloses that the nozzle assemblies are used to pan and tilt based on the varying distance of the adjacent moving surface from the plurality of spray nozzles (col 6 ln 7-16 and col 7, line 50 – col 8, line 19).  Richardson is relied upon for disclosing that spray bars with nozzles are well known in the art.  Allaire is relied upon for disclosing that individual control of each nozzles are known in the art.  Combining prior art elements according to known methods to yield predictable results is prima facie obvious (see MPEP 2143(I)(A)) and use of a spray bar is known and yields predictable results (supply of water to a spray nozzle in a car wash system) and individual control of nozzles is similarly known and yields predictable results (control of the washing in a car wash system).
Claims 9, 10, 13, 14, 16-18 and 22 appear to provide the necessary limitations to overcome the cited prior art rejections; however, the 112 rejections discussed above must be addressed as well as, with regards to claims 9 and 10, being rewritten in independent form including all of the limitations of the base claim and any intervening claims in order to get into condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714